DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 1-19 are allowable. 
Regarding claim 1,
Du et al (US20200242025 FIG 6; [0039] discloses time management circuit calculating the current time by adding the elapse time e.g. (the elapse time from the time each block finishes writing to the time the current block scan operation takes place”). 
Kang et al (US20120074849 FIG 5; [0126-0128] discloses absolute time). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination from an inactive state to an active state, receiving a second absolute time from a host whenever the state is changed from the active state to the inactive state, calculating an average hibernation elapsed time for elapsed times between the first and second absolute times, and calculating a system time based on the average hibernation elapsed time and a third absolute time which is received from the host after the second absolute time.. Claims 2-10 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 11, none of the prior art teaches, suggests or renders obvious, either alone in combination from an inactive state to an active state; receiving a second absolute time from a host whenever the state is changed from the active state to the inactive state; calculating an average hibernation elapsed time for elapsed times between first and second absolute times; calculating a system time based on  the average hibernation elapsed time and a third absolute time which is 
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination a busy state, a hibernation state and a sleep state and includes a timer that is not operated in the hibernation state, wherein the controller is suitable for: receiving first time information including a first time from the host; receiving second time information including a second time from the host; determining intervals of the busy state, intervals of the hibernation state and a first hibernation number
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUNA A TECHANE/               Primary Examiner, Art Unit 2827